Case: 16-60079      Document: 00513726704         Page: 1    Date Filed: 10/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                    No. 16-60079
                                                                                      Fifth Circuit

                                                                                    FILED
                                  Summary Calendar                           October 20, 2016
                                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,                                                           Clerk


                                                 Plaintiff-Appellee

v.

DONOVAN HICKMAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 4:04-CR-8-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Donovan Hickman has appealed the above-guidelines statutory-
maximum 24-month sentence of imprisonment imposed when his supervised
release was revoked because of Hickman’s alcohol abuse and law violations.
Hickman contends that the reasons given for the sentence were inadequate.
       Sentences imposed after revocation of supervised release are reviewed
by this court under the plainly unreasonable standard of review. United States


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60079    Document: 00513726704     Page: 2   Date Filed: 10/20/2016


                                 No. 16-60079

v. Winding, 817 F.3d 910, 913 (5th Cir. 2016). We ensure that “‘the district
court committed no significant procedural error, such as failing to consider the
[18 U.S.C.] § 3553(a) factors, selecting a sentence based on clearly erroneous
facts, or failing to adequately explain the chosen sentence, including failing to
explain a deviation from the Guidelines range.’” Id. (quoting United States v.
Warren, 720 F.3d 321, 326 (5th Cir. 2013)).
      The record reflects that the district court made repeated efforts to help
Hickman overcome his alcohol problem, which it regarded as the cause of his
criminal behavior, and that Hickman continued to violate the court’s orders
and conditions of his supervised release. The district court’s explanation for
the statutory maximum sentence and its comments at prior hearings reflect
that the court was motivated by the sentencing factors of deterrence and
protection of the public. The sentence is not plainly unreasonable and is,
therefore, AFFIRMED. See Winding, 817 F.3d at 913.




                                       2